Citation Nr: 0323686	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  00-04 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low 
back strain.

2.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disorder (GERD).

3.  Entitlement to a compensable rating for a deviated nasal 
septum and sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel 


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1976 to July 1980 and again from December 1981 to August 
1999.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a December 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho, which, in part, granted service 
connection for low back strain (rated 10 percent) and for 
deviated nasal septum and sinusitis (rated noncompensable).  
A June 2001 rating decision granted service connection for 
GERD, rated 10 percent.  In March 2003, the Board undertook 
additional development of the evidence under 38 C.F.R. 
§ 19.9(a)(2).  


REMAND

As part of the development in March 2003, the veteran was 
asked to aid VA in obtaining medical records pertinent to his 
claims for increase.  Specifically noted in this regard were 
records of treatment for sinusitis from September 1999 to the 
present (mentioned in the veteran's August 2001 statement).  
To date, there has been no reply to this request.  The 
veteran is advised that at least in part the purpose of the 
records request is to obtain information or evidence (or 
both) which may be dispositive of the appeal.  Therefore, he 
is placed on notice that, under 38 C.F.R. § 3.158, where 
evidence requested is not furnished within one year after the 
date of request, the claim is to be considered abandoned.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

The development obtained by the Board includes reports of 
examinations of the veteran's low back strain and deviated 
nasal septum and sinusitis.  These records have not been 
considered by the RO, and the appellant has not waived 
initial AOJ consideration of this evidence.   

Furthermore, in Quartuccio v. Principi, 16 Vet. App. 183 
(2002) the United States Court of Appeals for Veterans Claims 
(Court) provided further guidance regarding notice 
requirements under the Veterans Claims Assistance Act of 2000 
(VCAA).  The notice provided to the veteran in this case does 
not appear to be adequate under the Quartuccio guidelines.  

Finally, one of the matters the Board must address is which 
issue or issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
issued.  In essence, the following sequence is required:  
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision (by filing a NOD within 
one year of the date of mailing of notice of the RO 
decision), VA must respond by explaining the basis of the 
decision to the veteran (in the form of a SOC), and finally 
the veteran, after receiving adequate notice of the basis of 
the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

In a June 2001 rating decision, the RO granted service 
connection for GERD, rated 10 percent.  Notice of this 
decision was sent to the veteran on June 13, 2001.  While he 
timely submitted a notice of disagreement with the 10 percent 
rating (in August 2001), it appears that no subsequent SOC 
was ever issued regarding this issue.  Under Manlincon v. 
West, 12 Vet. App. 238, 240 (1999), the Board must instruct 
the RO that this issue remains pending in appellate status 
(see 38 C.F.R. § 3.160(c)) and requires further action.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is 
noteworthy that this claim is not before the Board at this 
time and will only be before the Board if the veteran files a 
timely substantive appeal.  

Accordingly, the Board now has no recourse but to REMAND the 
case to the RO for the following:

1.  The RO should issue a SOC 
addressing the issue of entitlement to 
a rating in excess of 10 percent for 
GERD.  The veteran must be advised of 
the time limit for filing a 
substantive appeal, and that he must 
file a timely substantive appeal to 
perfect the claim.  Then, only if the 
appeal is timely perfected, this issue 
is to be returned to the Board for 
further appellate consideration, if 
otherwise in order.

2.  The RO should ensure that any 
further notification or development 
action required by the VCAA and 
implementing regulations is completed.  
In particular, the RO should ensure 
that the veteran is advised of what he 
needs to establish entitlement to the 
benefits sought, what the evidence 
(specifically including the 
development obtained by the Board) 
shows, and of his and VA's respective 
responsibilities in claims 
development.  The veteran and his 
representative should be afforded the 
requisite period of time to respond.  

3.  The veteran should be asked to 
identify all health care providers who 
have treated him for his service-
connected low back strain and deviated 
nasal septum and sinusitis since 
September 1999.  Obtain copies of 
complete records, not already on file, 
from each health care provider 
identified.  Of particular interest 
are records of treatment for deviated 
nasal septum and sinusitis from 
September 1999 to the present.  

4.  The RO should then readjudicate 
the claims in light of the evidence 
added to the record since the 
Supplemental SOC (SSOC) in June  2001.  
If any benefit sought remains denied, 
the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite period of 
time to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.

The purposes of this remand are to provide adequate notice 
and to meet due process considerations in keeping with the 
above-cited precedent decisions of the Court and the Federal 
Circuit.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  




	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




